
	
		III
		110th CONGRESS
		2d Session
		S. RES. 453
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2008
			Mr. Chambliss (for
			 himself and Mr. Isakson) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing February 20, 2008, as the 100th
		  anniversary of Abraham Baldwin Agricultural College.
	
	
		Whereas the Second District Agricultural and Mechanical
			 School opened its doors for classes on February 20, 1908, with 3 instructors
			 and 27 students;
		Whereas the school became a senior college for men, the
			 first in south Georgia, in 1929;
		Whereas the school changed its name in 1933 to Abraham
			 Baldwin Agricultural College in honor of a Georgia signer of the Constitution
			 of the United States and the first president of the University of
			 Georgia;
		Whereas the college recorded its all-time highest
			 enrollment during the 2007 fall semester with 3,665 students from 154 Georgia
			 counties, 12 other States, and 9 countries;
		Whereas the college has expanded its curriculum to include
			 57 programs of study;
		Whereas the college bears strong witness to its roots,
			 with the Division of Agriculture and Forest Resources remaining the largest
			 division of study on the 421 acre campus with over 800 students;
		Whereas Washington Monthly Magazine named the college as
			 one of the 10 best community colleges in America in 2007;
		Whereas Turfnet Magazine selected the college’s 2-year
			 turfgrass program as the 7th best program of its kind in the United States and
			 Canada in 2007;
		Whereas the college celebrates among its alumni the
			 Honorable George T. Smith, the only man in the history of Georgia to serve in
			 elected positions in all 3 branches of State government, having served as
			 Lieutenant Governor, Speaker of the House of Representatives, and as a justice
			 on the Supreme Court of Georgia; and
		Whereas February 20, 2008, marks the 100th anniversary of
			 Abraham Baldwin Agricultural College: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 100th anniversary of Abraham Baldwin Agricultural College for its great
			 contributions to the community and to higher education in Georgia; and
			(2)recognizes the
			 achievements of the administration, faculty, students, and staff of Abraham
			 Baldwin Agricultural College.
			
